Case 1:20-cv-01405-RGA Document 4 Filed 10/21/20 Page1lof7PagelD#:10 =

Redacted

 

 

FILED.

W] ocr 21-2020

U.S, DISTRICT COURT
DISTRICT OF DELAWARE

 

 

 

 

 

 
Case 1:20-cv-01405-RGA Document 4 Filed 10/21/20 Page 2 of 7 PagelD #: 11

Affidavit of Truth
Sarita Mae Banning

Notice to Principal is Notice to Agent
Notice to Agent is Notice to Principal
Redacted

DELAWARE State
Unincorporated

Sciliet

County of New Castle

Unincorporated

“Indeed, no more than (affidavits) are necessary to make the prima facie case.”
Cert Denied, 50 U.S. L.W. 2169; S. Ct. March 22, 1982.);
United States v. Kis, 658 F.2d, 526, 536-337 (7th Cir. 1981)

Know all men by these presents, to all to whom these presents shall come, greetings:

THAT I, Sarita-Mae: Banning, a living breathing wo/man, being first duly sworn, depose
and say and declare by my autograph that the following facts are accurate, correct, and complete
to the best of my knowledge and belief.

THAT, the Affiant’s rights “...existed by the law of the land (Common Law), “long
antecedent” to the organization of the State...” (Hale v. Henkel, 201 U.S. 43 (1906))

THAT, the Affiant’s right exists even in light of the U.S. Bankruptcy, aka The National
Emergency, and that includes the right of redemption.

THAT, the Affiant filed a UCC Financing Statement (UCC-1) UCC Filing Number
(Redacted), via New York State on September 06, 2019, to perfect a security interest to initiate
redemption as a matter of right.

THAT, under the Declaration of Independence, “All men...have certain inalienable
rights”; however, the Affiant, thus an Aboriginal and Indigenous American (U.S. Department of
State Full Faith and Credit # Redacted), have unalienable Rights under natural law and the
Articles of Confederation, 1781.

THAT Affiant is a native, aborigine and indigenous to the land called America, having
been born here along with her ancestors since immemorial and before the invasion by
Christopher Columbus (See “nativity” on parent’s authenticated marriage certificate).
AMERICAN.

THAT, the Affiant, is of the sovereign people, above the corporate government called

‘State of Delaware/STATE OF DELAWARE,’ operating in a de-facto bankrupt capacity/status.
(Chisholm v. Georgia (U.S.) 2 Dall 419, 454, 1 L Ed 440, 455 @Dall (1793) Pp 471-472.)

WORLDWIDE INTERNATIONAL DOCUMENT SMB20201016 pitts. Copy Claim Page lof5

4
Case 1:20-cv-01405-RGA Document 4 Filed 10/21/20 Page 3 of 7 PagelD #: 12

Affidavit of Truth
Sarita Mae Banning

THAT, the Affiant is the Secured Party/Creditor and authorized representative of the
corporate fiction-entity/Debtor (Ens legis) identified as SARITA MAE BANNING©.

THAT, the Affiant caused to be filed, a Superior Security Interest and Lien upon the
property of the Debtor and in the Debtor’s name filed first in line and first in time, over and
above the State of Delaware and that all property is exempt from levy.

THAT, the State of Delaware cannot show nor provide a superior interest in the said
property as identified upon the “Registered” Security Agreement held by the Affiant. (see for
reference; Wynehamer v. People of New York 13 N.Y. 378 (1856)).

THAT Affiant as a witness has first- hand knowledge of the facts stated herein regarding
the certificate of birth and BIRTH CERTIFICATE.

THAT, the Affiant/Secured Party is flesh and blood, and the corporate fiction/Debtor/Ens
legis, appearing upon any UCC filings, is ‘artificial,’ created in the contemplation of law
(commerce), AND THE TWO ARE NOT THE SAME; ONE BEING REAL THE OTHER
FICTION.

THAT, any discrimination or injury caused by the State of Delaware to recognize the two
distinct entities (one is real and the other artificial), agrees to such injuries and associated
damages as established by the Affiant and the State; by or through its agents, under said
agreement, is estopped from defense or rebuttal in the matter, and agrees that the Affiant may
proceed by Tort Claim for damages.

THAT, this Affidavit if not rebutted point for point by any man, representing the State of
Delaware, at any level, in any matter, at any time within seven (10) days upon receipt, these facts
stand as valid for both private and public records...as true.

THAT, based on customary international laws, the 5th Amendment of the Constitution
for the United States of America, which guarantees due process of the law and Article IV of
same Constitution Section 1; Full Faith and Credit shall be given in each State to the public Acts,
Records and judicial proceedings of every other state...

THAT, the Petitioner is Aboriginal / Indigenous to America (American National) within
the meaning of the description of the Draft Declaration of the Inter-American Declaration of the
Rights of Indigenous Peoples at Article 1 Definition:

THAT, Sarita Mae Banning’s nationality is American and that she is an American
National by Jus Sanguinis.

an?
WORLDWIDE INTERNATIONAL DOCUMENT SMB20202016 ~~) t™ Copy Claim Page 20f5

 
Case 1:20-cv-01405-RGA Document4 Filed 10/21/20 Page 4 of 7 PagelD #: 13

Affidavit of Truth
Sarita Mae Banning

THAT, in this Declaration Indigenous Peoples are those who embody historical
continuity with societies which existed prior to the conquest and settlement of their territories by
Europeans...”

THAT, Indigenous People are separate and distinct; alien to this administration; and have
a separate and distinct status from the administrators of the colonial occupiers of the land; as
recognized in the Declaration on Principles of International Law of Friendly Relations and
Cooperation Among States; wherein it does say under the Principles of Equal Rights and self-
determination of Peoples (B5): “The territory of a colony or other Non-Self Governing Territory
has, under the Charter, a status separate and distinct from the territory of the State administering
Hoos”

THAT, according to the 1828 Webster American Dictionary, American is defined as:
AMER'ICAN, adjective Pertaining to America. AMER'ICAN, noun A native of America;
originally applied to the aboriginals, or copper-colored races, found here by the Europeans; but
now applied to the descendants of Europeans born in America. - The name American must
always exalt the pride of patriotism. - Washington

THAT, SARITA MAE BANNING IS A DEBTOR, SSN (Redacted), a LEGAL
FICTION).

THAT, Sarita Mae Banning is a Creditor, UCC Trust Account No: (Redacted), a live
Flesh and Blood Human Being).

NOTE: A. Maxims of Commercial Law
e 3. In Commerce — Truth is sovereign.
e 7. Fora matter to be resolved, it must be expressed.

B. Point of Law — Silence equates to consent/agreement. (see also U.S. v. Tweel,
550 F. 2d 297, 299)

Further Affiant Saya Not.

Done this lie" aay of | \\u ‘\t \( m 2020 A.D.

Cias
WORLDWIDE INTERNATIONAL DOCUMENT 5MB20201016- Copy Claim Page 3 of 5
Case 1:20-cv-01405-RGA Document4 Filed 10/21/20 Page 5 of 7 PagelD #: 14

Affidavit of Truth
Sarita Mae Banning

| Submitted, Respectfully and Humbly,
/

  

 

 

a Mae eaTitae jant,
Agent, Plenipotentiary, Attorney-In-Fact in behalf
of SARITA MAE BANNINGC; Ens legis
All rights reserved. U.C.C. 1-207/1-308; U.C.C. 1-103

   

American National

Under seal and bounded Landmark

c/o 406 Virginia Drive

‘ HS Middletown, Delaware
Sarita Mae Banning [Zip Exempt DMM 122.32], USA

Non-Domestic

cc: The United Nations
Donald J. Trump, President of the United States
File

Jurat

SUBSCRIBED TO AND AFFIRMED/SWORN before me this iG@ day of ¢ Vbe ef
2020, A.D., a Notary, that personally appeared Orde Mae iganning , who
proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their autograph(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument. I
certify under PENALTY OF PERJURY under the laws of the State of Delaware that the
foregoing paragraph is true and correct. WITNESS my hand and official seal.

j wean” Sele, SAGA ey ¢
L Warm. bli Seals SS Osi ey &A4$-Commission expires: Dede er S; 2O22.

 

Notary Public in and for said state = SSNOTARYE: re
Et 2 Puplic &) =
iv. ° ~~
WORLDWIDE INTERNATIONAL DOCUMENT SMB20201016. Qi Copy Cash * ‘2. 05-20." eS Page 4 of 5
Case 1:20-cv-01405-RGA Document4 Filed 10/21/20 Page 6of7 PagelD#:15 «°

Affidavit of Truth
Sarita Mae Banning

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been furnished via U. S.

f Hf {\ te vA \ av
Postal Service to the below listed entities on this tle day of \) ¢ \\\ Hd \ 2020, A.D.

 

Mailed via:

Office of the Clerk

District Court Clerk

United States District Court
844 North King St Unit 18
Wilmington, DE 19801
302.573.6170

Office of the United Nations
405 East 42™ Street

New York, NY [10017], USA
212.963.1234

Office of the President
President of the United States
President, Donald J. Trump
The White House
1600 Pennsylvania Avenue NW
Washington, DC 20500 i\ Ce
202.456.1414 nas 2 igh one
STATA a DUI
Sarita Mae Banning, American National
Agent, Plenipotentiary, Attorney-In-Fact
in behalf of
SARITA MAE BANNING; Ens legis
All rights reserved. U.C.C. 1-207/1-308;
U.C.C. 1-103

   

c/o 406 Virginia Drive
Middletown, Delaware
[Zip Exempt DMM 122.32], USA
Non-Domestic

Mead
WORLDWIDE INTERNATIONAL DOCUMENT smazorororsehie- Copy Claim Page 5of 5

 
TT... G-407. eres

AN, \ egse 1:20-cv- -Oi46E2 RGA Dotumental FilgGo/20/20
Oxy QU yp Win

(0 a Re ive |
WWadlerwor, Dawes ¢ i
Be Exannpt b DIALS 12.83), Usk RE Bia. os anmenss US

 
  
     
    
   
   
  

eee oe 5

     
 

    
 

ae

ae '§, POSTAGE PAID -—
Xiao ? : Fo LG ENV — |. lh
mee Eee M DOLETOWN, DE \, Sate
i. 3 9 t — | A
T 16,20 is
RMOUNT —-
yuaree Ea \ oY
Fissrat SEAVICE $0 . Q Q Dy. ‘
1090 49801 R2304M111526-04 a

 

    

ect 21 2020
U.S, DISTRICT COURT

__| DISTRICT OF DELAWARE a i An Sy, or "

 

 

 
